Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Pitzer on September 9, 2021.

The application has been amended as follows (from the claims filed on 03/15/2021): 
Cancel claims 43 and 48.
In claim 32, at line 20, after “predetermined region of interest”,
	-- without solving an inverse problem and without requiring imaging -- has been inserted.

In claim 44,
	“The system of claim 32, wherein the processor is further to execute the instructions to generate the map directly based on the electrical data for the predefined sensing zone without solving an inverse problem and without requiring imaging.” has been deleted

	a set of electrodes to be arranged at electrode locations on an outer surface of a patient’s body that are distributed within a predefined sensing zone on the outer surface of the patient’s body, wherein the electrodes are configured to measure body surface electrical potentials from the outer surface of the patient’s body, and wherein the predefined sensing zone on the outer surface of the patient's body includes a portion of the outer surface of the patient’s body having a distribution of electrodes at respective locations that have been previously spatially correlated with and configured to provide electrical information that is representative of electrical activity for a predetermined region of interest of the patient’s heart that is less than the entire heart; and
	a computing device comprising:
		a memory storing instructions; and
		a processor to execute the instructions to at least:
access electrical data corresponding to the body surface electrical potentials measured by the set of electrodes within the predefined sensing zone; 
generate a graphical map of electrical activity for the predetermined region of interest, which is less than the entire heart, directly based on the electrical data for the predefined sensing zone without solving an inverse problem and without requiring imaging, 
wherein the graphical map of electrical activity provides a surrogate estimate for electrical activity of the predetermined region of interest. -- has been inserted.


	-- without solving an inverse problem and without requiring imaging -- has been inserted.

Reasons for Allowance

Claims 32, 34, 35, 37-40, 44-47, 49-60 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of distributing a set of electrodes over a body surface for measuring electrical activity over a portion of an entire heart, and using that measured electrical activity to generate a graphical map of that portion of the heart, without solving an inverse problem and without requiring imaging, wherein the generated graphical map provides a surrogate estimate for electrical activity of said portion of the heart, in combination with the other limitations of the claim. Executing the instructions to generate the graphical map without solving an inverse problem and without requiring imaging is a novel feature over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792